Citation Nr: 0000953	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a disability rating in excess of 10 
percent prior to October 23, 1997, for bilateral hearing 
loss.

4.  Entitlement to a disability rating in excess of 40 
percent since October 23, 1997, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1972.

Service connection was granted for hearing loss by a 
September 1993 rating decision.  At that time, a 
noncompensable (zero percent) disability rating was assigned, 
effective March 3, 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
an August 1997 rating decision, the RO denied service 
connection for gout, and granted a disability rating of 10 
percent for bilateral hearing loss, effective February 24, 
1997.  Thereafter, a 40 percent disability rating was 
assigned by an April 1999 rating decision and concurrent 
Supplemental Statement of the Case, effective October 23, 
1997.  The back disorder claim is on appeal from a November 
1997 rating decision, which denied the claim.

It is noted that the veteran had also perfected an appeal on 
the issues of entitlement to service connection for 
hypertension and hypoglycemia.  However, those issues were 
withdrawn by the veteran in September 1998.  38 C.F.R. 
§ 20.204 (1999).


FINDINGS OF FACT

1.  No competent medical opinion is on file which relates the 
veteran's gout to his period of active duty.

2.  The veteran was diagnosed with and treated for chronic 
low back pain during his period of active duty.

3.  The veteran has alleged continuity of symptomatology 
regarding his back problems since his discharge from active 
duty.

4.  The only competent medical evidence on file to address 
the etiology of the veteran's current back disorder has found 
that it is not related to his period of active duty, to 
include his back problems therein.

5.  On a June 1997 audiological evaluation the average pure 
tone threshold level was 82 decibels for the right ear, and 
62 decibels for the left.  Speech recognition scores were 68 
percent for the right ear, and 92 percent for the left.

6.  On a December 1998 audiological evaluation the average 
pure tone threshold level was 87 decibels for the right ear, 
and 77 decibels for the left.  Speech recognition scores were 
56 percent for the right ear, and 66 percent for the left 
ear.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for gout 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

2.  The veteran's back disorder was not incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss prior to October 23, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic 
Code 6100 (as in effect prior to and after June 10, 1999).

4.  The criteria for a disability rating in excess of 40 
percent for bilateral hearing loss since October 23, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (as in effect 
prior to and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

A.  Gout

Background.  The veteran's service medical records show no 
diagnosis of or treatment for gout during his period of 
active duty.  

It is noted that the veteran was granted service connection 
for residuals of a fracture of the right distal fistula by a 
September 1993 rating decision.

In June 1997, the RO received the veteran's claim of 
entitlement to service connection for a back disorder, and 
for an increased evaluation of his hearing loss.  Thereafter, 
in July 1997 the RO received the veteran's claim of 
entitlement to service connection for hypertension and 
hypoglycemia, which he attributed to Agent Orange exposure.  
Additionally, the veteran reported that he had received 
medical treatment at a private medical facility in Tucson, 
Arizona.  The RO subsequently requested medical records from 
this facility later in July 1997.  However, the facility 
responded later that same month that it had no records 
concerning the veteran.

The veteran underwent a VA examination of the spine in June 
1997.  At this examination, the veteran described his 
problems concerning hearing loss, low back pain, and pain in 
the right leg after sitting for prolonged periods.  He also 
reported that it was uncomfortable for him to sleep in any 
one position, and that he had to constantly change positions 
throughout the night.  Additionally, he reported decreased 
range of motion and reported that he was unable to 
participate in sporting activities that he once did.  
Following examination of the veteran, the examiner diagnosed 
high frequency hearing loss, both ears, pending results of 
audiogram; and chronic low back pain.  The examiner did not 
diagnose the veteran with gout.

The veteran also underwent a VA audiological evaluation in 
June 1997, which made no pertinent findings regarding gout. 

The veteran underwent a VA examination for Agent Orange in 
July 1997.  At this examination, it was noted that the 
veteran did not directly handle Agent Orange himself, nor to 
his knowledge was he sprayed with it.  He may have been, but 
he was unaware if he was.  However, he was in areas where 
Agent Orange was sprayed, and he could have very likely been 
a consumer of food and water that had been sprayed.  
Additionally, the veteran did not have any illnesses or 
diseases which he attributed to his exposure to Agent Orange.  
Moreover, it was noted that the veteran developed gouty 
arthritis since about 1973.  Following examination of the 
veteran, the examiner diagnosed Agent Orange exposure; 
recurrent gouty arthritis; and hypertensive cardiovascular 
disease.  The examiner did not relate the veteran's gout to 
his period of active duty.  

In an August 1997 rating decision, the RO denied the claim of 
service connection for gout, among other things, as not well 
grounded.  The RO noted that the service medical records 
showed no treatment for gout during the veteran's military 
service, and that the veteran reported at the VA examination 
that he did not have any illnesses or diseases which he 
attributed to exposure to Agent Orange.

The veteran appealed the August 1997 rating decision to the 
Board.  In his October 1997 Notice of Disagreement, he 
asserted, in part, that while he could not prove that his 
gout happened in Vietnam, he was told by a doctor that his 
current problem could be from Agent Orange.

It is noted that the veteran underwent a new VA examination 
of the spine in October 1997.  However, this examination made 
no pertinent findings regarding the veteran's gout.

A September 1998 Memorandum is on file which notes that an 
informal conference was held with a Decision Review Officer 
(DRO) in lieu of a formal hearing.  Among other things, it 
was noted that the veteran had withdrawn the issues of 
service connection for hypertension and hypoglycemia.  
Regarding his gout claim, the veteran reported that his 
doctor informed him that the gout in his right toe was likely 
due in part to prior injury of the joint.  The veteran 
recalled two such injuries during service.  First, his boots 
were so ill fitting when he entered service that he lost his 
toe nail.  Second, he broke his ankle during service.  The 
veteran's feet had remained painful to the present whether 
due to one or both injuries.  Furthermore, it was noted that 
there was potential evidence on the orthopedic issues (gout 
and back disorder).  Specifically, the veteran had been 
treated frequently for his problems since the time of 
discharge.  It was agreed that he would try to reconstruct 
the dates and places of treatment.  Thereafter, as many 
records as possible would be obtained.  It was further agreed 
that when this continuity and diagnostic evidence was 
available, an opinion examination would be scheduled to 
reconsider the issue of service connection.

In a statement dated later in September 1998, the veteran 
asserted that he had sustained two severe injuries during his 
active service.  The first was an injury to his back that he 
reported required hospitalization and evaluation.  The second 
was a fracture of the right ankle.  Further, he contended 
that he received numerous treatments for both injuries 
throughout his remaining tour of duty.  The veteran also 
stated that he continued to experience problems with his 
right ankle and foot, and also his lower back, since his 
discharge from service.  Additionally, he stated that in 
early 1973 he experienced his first attack of gout in his 
right big toe.  He subsequently saw a doctor for his gout who 
reportedly told him that it was most likely brought on by 
some sort of trauma to the joint.  Moreover, this doctor 
reportedly stated that the ill fitting boots the veteran wore 
during service was more than enough to be the reason for the 
gout attack.  The veteran stated that since that time he had 
continued to be treated for gout attacks at least once a 
year, and always in his right big toe.  Although he had 
received a great deal of medical treatment for his back, 
ankle, and foot, he now found it impossible to reconstruct a 
list of occurrences and doctors due to the passage of time 
and the number of different doctors that he had seen.  

A new VA examination of the spine was accorded to the veteran 
in December 1998. Among other things, the examiner indicated 
that he had reviewed the veteran's medical record and his X-
ray jacket prior to the examination.  Following the 
examination of the veteran, the examiner diagnosed, in part, 
gouty condition unrelated to any service activity.  Moreover, 
the examiner specifically opined that the veteran's in-
service leg fracture neither caused nor aggravated the 
veteran's gouty condition or his current lower back symptoms.  
The examiner emphasized that gout was a metabolic defect and 
was not related to any service-connected activity.

In an April 1999 rating decision and concurrent Supplemental 
Statement of the Case, the RO confirmed and continued the 
denial of service connection for gout.  The RO found that the 
evidence received in conjunction with the claim failed to 
establish any relationship between gout and fracture of the 
distal right fibula, or exposure to herbicides.  Also, the RO 
found that it had not been shown by competent medical 
evidence that the condition was treated or diagnosed in 
service or that it became manifest to a compensable degree 
within a year of discharge from active duty.  Therefore, the 
RO concluded that the claim was not well grounded.


Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for gout is not 
well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran's own statements show that he 
first experienced gout in 1973, which was after his discharge 
from active duty.  It is noted that the veteran was diagnosed 
with recurrent gouty arthritis on the July 1997 VA Agent 
Orange examination.  Although arthritis is a chronic disease 
entitled to presumptive service connection, no competent 
medical evidence is on file which shows that the veteran's 
gouty arthritis was present to a compensable degree within 
the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  
Therefore, the Board finds that competent medical evidence is 
necessary in order to well ground the veteran's claim.  See 
Grottveit at 93; see also Savage v. Gober, 10 Vet. App. 488 
(1997) (where the disability is of the type as to which lay 
observation is not competent to identify its existence, 
medical evidence, and not simply a showing of continuity of 
symptoms, is needed to provide a nexus between the veteran's 
in-service symptoms and the currently diagnosed 
disabilities).

The Board notes that as a general rule, the veteran's account 
of what occurred during service is presumed credible for the 
purpose of determining whether his claim is well grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  This includes the veteran's account 
of foot injuries during his active service.  Further, there 
is competent medical evidence showing a current diagnosis of 
gout.  However, no competent medical evidence is on file 
which relates the veteran's gout to his period of active 
duty.  In fact, the only competent medical opinion to address 
the etiology of the veteran's gout is that of the December 
1998 VA examiner.  As stated above, the examiner found that 
the veteran's gout was not related to his period of active 
duty, to include his service-connected residuals of a right 
fistula fracture.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has long maintained that neither the Board nor the RO can 
reject medical evidence, or reach an opposite conclusion, 
based solely on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The only evidence to support the claim are the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the 
veteran's claim is not well grounded and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his claim.  
As noted above, the veteran has reported that a doctor 
informed him that his gout was probably due to trauma, which 
could have been the ill fitting boots he was assigned during 
service.  However, a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette at 77 (1995).  Thus, this testimony is not entitled 
to probative value in the instant case.  Moreover, in 
September 1998 the veteran reported that while he had 
received a great deal of medical treatment for his back, 
ankle, and foot, he now found it impossible to reconstruct a 
list of occurrences and doctors due to the passage of time 
and the number of different doctors that he had seen.  Thus, 
the Board finds that the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested that would well-ground his claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, 
supra.

B.  Back Disorder

Background.  The veteran's spine was clinically evaluated as 
normal on his June 1968 enlistment examination.  At that 
time, the veteran reported that he had never experienced 
recurrent back pain.  Thereafter, the service medical records 
show that the veteran sought treatment for low back pain in 
October 1969.  The diagnostic impression at that time was of 
chronic low back pain with muscle spasm.  He was treated for 
chronic low back pain again in January 1970.  Records from 
May 1971 note that the veteran sought treatment for back pain 
of two years duration.  X-rays taken at that time revealed 
spina bifida occulta.  On his February 1972 discharge 
examination, the veteran's spine was clinically evaluated as 
normal.  However, no finding appears to have been made 
regarding the veteran's spine at the time of his November 
1972 release from active duty examination.

The veteran's claim of entitlement to service connection for 
a back disorder was received by the RO in February 1997.  At 
that time, the veteran reported that he injured his back 
while on active duty.

On a June 1997 VA examination of the spine, the veteran 
reported, among other things, that he had a long history of 
low back pain which first occurred in 1970 while on the job 
in attempting to stop a moving vehicle.  As a result, he was 
apparently hospitalized for several days.  Since that time he 
complained of nearly daily pain in the lower lumbar area with 
yearly exacerbations causing him to miss work.  Following 
examination of the veteran, the examiner diagnosed chronic 
low back pain, among other things.

As noted above, the veteran reported that he had received 
medical treatment at a private medical facility in Tucson, 
Arizona.  The RO subsequently requested medical records from 
this facility in July 1997.  However, the facility responded 
later that same month that it had no records concerning the 
veteran.

The veteran also underwent a VA examination for Agent Orange 
in July 1997, but no pertinent findings were made regarding 
the veteran's back disorder.

A new VA examination of the spine was accorded to the veteran 
in October 1997.  The examiner indicated that he had reviewed 
the prior VA examination of June 1997, as well as the 
veteran's service medical records.  Based upon the medical 
evidence available in the service medical records, compared 
with the current allegations, the examiner opined that there 
did not appear to be a continuing relationship between the 
service-connected complaints of low back pain and the current 
issue of pain which seemed to be related to disc disease.  
The examiner also stated that since he did not have the X-ray 
reports or the actual X-rays, it was unclear whether or not 
there was evidence for sacralization of L5 or spina bifida 
occulta on the current films.  In any event, the examiner 
stated that no significant pathology was apparent in the 1969 
to 1971 era, but that the current film did show the evolution 
to degenerative disc disease "which more likely than not had 
its onset at a much later date" than the time the veteran 
was first seen for low back pain.  Consequently, the examiner 
concluded that there was "no rational evidence to associate 
the symptoms and findings of 1969 to 1971 with the current 
complaints."  

In a November 1997 rating decision, the RO denied service 
connection for a back disorder.  The veteran appealed this 
decision to the Board.  

As noted above, a September 1998 Memorandum is on file which 
shows that the veteran had an informal conference with a DRO 
in lieu of a formal hearing.  Among other things, this 
Memorandum noted that there was potential evidence on the 
orthopedic issues (gout and back disorder).  Specifically, 
the veteran had been treated frequently for his problems 
since the time of discharge.  It was agreed that he would try 
to reconstruct the dates and places of treatment.  
Thereafter, as many records as possible would be obtained.  
It was further agreed that when this continuity and 
diagnostic evidence was available, an opinion examination 
would be scheduled to reconsider the issue of service 
connection.

In a September 1998 statement, the veteran asserted that he 
had sustained two severe injuries during his active service.  
The first was an injury to his back that he reported required 
hospitalization and evaluation.  The second was a fracture of 
the right ankle.  Further, he contended that he received 
numerous treatments for both injuries throughout his 
remaining tour of duty.  The veteran asserted that he 
continued to experience back problems after his discharge 
from active duty.  Although he had received a great deal of 
medical treatment for his back, ankle, and foot, he now found 
it impossible to reconstruct a list of occurrences and 
doctors due to the passage of time and the number of 
different doctors that he had seen.  

As noted above, the veteran has already been granted service 
connection for residuals of a fracture to the distal right 
fibula.

A new VA examination of the spine was subsequently accorded 
to the veteran in December 1998.  Among other things, the 
examiner indicated that he had reviewed the veteran's medical 
record and his X-ray jacket prior to the examination.  
Following the examination of the veteran, the examiner 
diagnosed, in part, episode of lumbar strain while in 
service, essentially resolved; and spina bifida occulta, 
developmental condition of the lower back unrelated to 
service activity.  The examiner also opined that the 
veteran's in-service leg fracture neither caused nor 
aggravated the veteran's gouty condition or his current lower 
back symptoms.  Furthermore, the examiner stated that, 
basically, there was an episode of back pain while in 
service, which was documented in the veteran's records.  
However, formal medical records had no finding other than 
spina bifida occulta, a developmental condition; there was no 
formal medical finding of any other impairment or disability.  
Specifically, orthopedic consultation in May 1971 clearly 
indicated that there was a history of low back pain at that 
point for about two years, but the examination was entirely 
unremarkable.  

In an April 1999 rating decision and concurrent Supplemental 
Statement of the Case, the RO, among other things, confirmed 
and continued the denial of service connection for a back 
disorder.  

In a September 1999 statement, the veteran's representative 
noted that the December 1998 VA examiner indicated that he 
had reviewed the veteran's medical record and X-ray jacket, 
but that none of this information was contained in the 
veteran's claims folder.  Further, the representative noted 
that the examiner provided a diagnosis of spina bifida 
without obtaining X-rays to confirm this in-service 
diagnosis.  Also, the representative noted that the veteran 
clearly informed the examiner that he had been seen by 
private chiropractors on average of two times per year for 
treatment of his back condition.  Therefore, the 
representative contended that the claim was not ready for 
appellate review, and should be remanded to obtain medical 
treatment records and to accord the veteran a new examination 
to include X-rays so that the claim could be adequately 
considered.

A response to the representative's contentions was issued by 
a DRO in October 1999.  The DRO stated that the reference to 
a 1971 X-ray examination and orthopedic consultation appeared 
to have been taken from the service medical records that were 
on file.  With respect to this evidence, the DRO stated that 
in such circumstances VA often did not have the actual films, 
but relied upon the written reports contained in the service 
records.  Further, the DRO stated that this was similar to 
the standard practice in VA examinations, where the RO relied 
upon the written interpretations and did not require that the 
films themselves be made part of the record.  Therefore, the 
DRO concluded that these records were not missing.  Regarding 
current treatment records, the DRO stated that the crux of 
the denials for a low back disorder was the lack of nexus 
between the current disability and the in-service injury.  
The DRO stated that the current records would not be expected 
to show such a link, as they typically dealt with current 
symptoms and would not be expected to be material in regard 
to the nexus.  In regard to the request for a new 
examination, the DRO stated that while it was understandable 
that the veteran was not happy with the conclusions of the 
examination, that alone was not sufficient reason to set 
aside the examination and order a new one.  As to specific 
tests, the DRO stated that it was a matter of medical 
judgment.  The DRO further stated that there was no 
requirement that an X-ray examination be performed routinely 
or to confirm the service X-ray findings.  Moreover, the DRO 
stated that he did not think it was appropriate for a lay 
person to question the judgment of the examiner in deciding 
that an X-ray was not needed as part of the examination.  As 
to the examiner not considering the private chiropractic 
records mentioned but not part of the claims folder, the DRO 
stated that this was not the responsibility of the examiner.  
Rather, it was the responsibility of either the RO or the 
claimant, as appropriate, to obtain pertinent records.  Based 
on the foregoing, the DRO concluded that the claim was 
adequately developed.  Nevertheless, the DRO stated that he 
would hold the claim for a period not less than 30 days prior 
to sending it to the Board to allow the veteran to submit 
additional evidence.  No additional evidence has been 
received from the veteran.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of service connection for a back disorder is 
well grounded in that it is plausible.  Tirpak,  supra; 
Murphy, supra.  More importantly, the Board notes that the 
veteran was diagnosed with and treated for chronic lower back 
pain while on active duty, and was again diagnosed with 
chronic lower back pain at the June 1997 VA spine 
examination.  The veteran has also alleged continuity of 
symptomatology since his discharge.  Thus, the claim is well 
grounded pursuant to the guidelines of Savage, supra.

Adjudication of the veteran's claim of service connection for 
a back disorder does not end with the finding that the case 
is well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

Once a claim has been found to be well grounded, VA has a 
statutory duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107(a).  In the instant case, VA 
has accorded the veteran several examinations, which included 
opinions as to whether his back disorder was related to 
service.  With respect to post-service treatment records, the 
RO sent a request for medical records in July 1997 to the 
only health care provider identified by the veteran.  As 
noted above, this health care provider responded later that 
same month that no records were available.  

The Board acknowledges that the veteran has asserted that he 
has received regular chiropractic treatment for his back 
problems since his discharge from service.  However, the 
veteran also reported in September 1998 that it was 
impossible for him to reconstruct these records.  While VA 
has a certain obligation to assist in obtaining evidence in 
support of the claim, the Court has repeatedly held that the 
veteran has a concomitant obligation to do his or her part.  
As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  In the case of obtaining medical records, 
the veteran has the corresponding duty to advise VA of the 
existence and, if possible location, of any other records 
that may be obtained by any state or local government 
authority, and any medical, employment, or other non-
government records which are pertinent and specific to the 
veteran's claim.  38 C.F.R. § 3.159.  Further, in some 
instances, such as the obtaining of private clinical records, 
an authorization or release from the veteran is affirmatively 
mandated.  38 C.F.R. § 3.159; see also White v. Derwinski, 1 
Vet. App. 519, 520-521 (1991).  Since the veteran has not 
identify the place or time of his post-service medical 
treatment, the Board finds that there does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Also, it is noted that the veteran has 
not indicated that any physician has actually related his 
current back disorder to his period of active duty, to 
include his back problems therein.  Thus, the Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to this claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  The only 
competent medical evidence on file to address the etiology of 
the veteran's current back disorder are the opinions of the 
October 1997 and December 1998 VA examiners.  As stated 
above, both of these examiners found that there was no 
relationship between the veteran's current back disorder and 
his period of active duty, to include his treatment for back 
problems therein.  No competent medical opinion is on file 
which refutes the opinions of the VA examiners.  As stated 
above, the Court has long maintained that neither the Board 
nor the RO can reject medical evidence, or reach an opposite 
conclusion, based solely on its own unsubstantiated opinion.  
Colvin at 175.  

It has been contended that the findings of the VA examiners, 
especially the December 1998 examiner, are inadequate.  
Specifically, the fact that the December 1998 examiner did 
not obtain an X-ray to support his conclusion.  However, the 
Board concurs with the DRO that the decision as to whether or 
not an X-ray report was necessary is a matter of medical 
judgment left to the examiner's discretion.  Further, this 
does not change the fact that the veteran was diagnosed with 
spina bifida while on active duty.  Moreover, the opinions of 
both the October 1997 and December 1998 VA examiners were 
based upon an examination of the veteran and a review of his 
service medical records.  Thus, the Board finds that the 
examiners had a sufficient basis to make a determination as 
to whether the veteran's current back disorder was related to 
his period of active duty.

The only other evidence on file to support the claim are the 
veteran's own contentions.  It has already been determined 
that the veteran is not qualified to render a medical 
opinion.  See Espiritu, supra.  Thus, his contentions are not 
entitled to probative value in the instant case.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the claim and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra.


II.  Increased Rating

Background.  Service connection was granted for right ear 
hearing loss by a September 1993 rating decision.  At that 
time, a noncompensable (zero percent) disability rating was 
assigned, effective March 3, 1992.

The veteran's claim of entitlement to a compensable 
disability rating for his hearing loss was received by the RO 
in February 1997.

The veteran subsequently underwent a VA audiological 
evaluation in June 1997.  The evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
--
60
80
90
100
82
LEFT
--
50
65
65
70
62

Speech recognition scores were 68 percent for the right ear, 
and 92 percent for the left ear.  The examiner stated that 
the test results revealed moderate to profound sensorineural 
hearing loss of the right ear, and moderate to severe 
sensorineural hearing loss of the left ear.  Moreover, the 
examiner stated that relatively recent testing in August 1995 
and brief recheck of air conduction thresholds in April 1997 
revealed significantly better thresholds and discrimination.

As noted above, the veteran reported that he had received 
medical treatment at a private medical facility in Tucson, 
Arizona.  The RO subsequently requested medical records from 
this facility in July 1997.  However, the facility responded 
later that same month that it had no records concerning the 
veteran.

In the August 1997 rating decision, the RO, among other 
things, found that the veteran was entitled to a compensable 
disability rating of 10 percent for his bilateral hearing 
loss, effective February 24, 1997.  At the time it was noted 
that service connection had been initially granted for the 
right ear, but denied for the left ear.  It was also noted 
that at the time of his entry into active service, his left 
ear hearing was very good, but just barely normal at the time 
of his discharge.  Reviewing the results of the most recent 
VA audiological evaluation, and keeping in mind the definite 
loss of hearing during service, the RO found that it was 
reasonable to assume that the veteran's current hearing 
problem was a continuation of this deterioration.  Therefore, 
service connection was granted for the left ear.

The veteran appealed this decision to the Board, contending 
that he was entitled to a disability rating in excess of 10 
percent.  In his October 1997 Notice of Disagreement, the 
veteran asserted, in part, that he had to wear hearing aids 
in both ears.

As noted above, a September 1998 Memorandum is on file which 
shows that the veteran had an informal conference with a DRO 
in lieu of a formal hearing.  Among other things, this 
Memorandum noted that the veteran indicated that his 
audiological examination was not satisfactory.  Therefore, a 
new audiological examination was to be requested.

A new a VA audiological evaluation was subsequently accorded 
to the veteran in December 1998.  This evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
--
65
80
100
105
87
LEFT
--
65
75
85
85
77

Speech recognition scores were 56 percent for the right ear, 
and 66 percent for the left ear.

Thereafter, in an April 1999 rating decision and concurrent 
Supplemental Statement of the Case, the RO increased the 
disability rating for the veteran's hearing loss to 40 
percent, effective October 23, 1997.  

In a June 1999 Supplemental Statement of the Case, the RO 
noted that the rules on evaluation of hearing loss were 
modified effective June 10, 1999.  For instance, it was noted 
that the changes allowed for more liberalized use of Table 
VIa (based solely on average decibel hearing loss) if the 
average decibel loss was 55 or higher at every frequency from 
1000 to 4000 Hertz.  Consequently, the most recent VA 
examination results were reviewed in light of these changes, 
and the RO concluded that the results would not be changed by 
use of Table VIa.  Therefore, the 40 percent disability 
rating was confirmed and continued.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria became effective on June 10, 1999.  Under 
the new criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his hearing loss has become more severe.  
Therefore, his claim for an increased evaluation is well-
grounded.  VA has accorded the veteran examinations in 
relation to this claim.  There does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to this claim.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Using Table VI for evaluation of auditory acuity impairment 
at 38 C.F.R. § 4.85, the results of the June 1997 VA 
audiological evaluation represent Level VII hearing for the 
right ear, and Level II hearing for the left ear.  This 
warrants a 10 percent evaluation under Table VII under the 
criteria in effect both before and after June 10, 1999.  Use 
of Table VIa would result in no higher rating.

Using Table VI for evaluation of auditory acuity impairment 
at 38 C.F.R. § 4.85, the results of the December 1998 VA 
audiological evaluation represent Level VIII for the right 
ear, and Level VII for the left ear.  Further, the Board 
notes that this is the same result if Table VIa is applied to 
the results of the December 1998 VA audiological evaluation.  
These results warrant a 40 percent rating under Table VII.

The June 1997 and December 1998 VA audiological evaluations 
are the only examinations on file concerning the severity of 
the veteran's bilateral hearing loss.  The results of the 
June 1997 examination do not warrant a disability rating in 
excess of 10 percent prior to October 23, 1997, on a 
schedular basis.  Similarly, the results of the December 1998 
do not warrant a disability rating in excess of 40 percent 
since October 23, 1997, on a schedular basis.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claims for increased ratings.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra.


ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to a disability rating in excess of 10 percent 
prior to October 23, 1997, for bilateral hearing loss is 
denied.

Entitlement to a disability rating in excess of 40 percent 
since October 23, 1997, for bilateral hearing loss is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

